        Case 6:07-cr-10234-JTM Document 845 Filed 06/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 07-10234-JTM

STEPHEN J. SCHNEIDER, and
LINDA K. SCHNEIDER, also known as
LINDA K. ATTERBURY,
             Defendants.




                            MEMORANDUM AND ORDER

      This matter is before the court on defendant Stephen Schneider’s Motion to

Produce Accounting of Assets Seized (Dkt. 842). Noting the dismissal of the previously

mandated restitution in the September 28, 2015 resentencing (Dkt. 803, 805), Schneider

has asked for an accounting of all assets seized or taken from any account. To facilitate

the resolution of the defendant’s motion, the court directed the United States to file a

response to the motion by May 29, 2020.

      The government has filed its Response (Dkt. 844), which the court has carefully

reviewed. Rather than opposing the motion, the government has given the requested

accounting, with a detailed listing of all of the properties taken in connection with the

case. Further, since some of the property taken was jointly owned with co-defendant

Linda Schneider, the accounting addresses the property of both defendants. Some

properties were separately forfeited to the government in a separate civil action, Case
         Case 6:07-cr-10234-JTM Document 845 Filed 06/11/20 Page 2 of 2




No. 10-1348. Some property was seized but returned to the Schneiders, some was not

forfeited to the government but not returned, with third parties having superior

interests in those assets. These civil forfeitures were not contingent upon or used to pay

the restitution in this criminal case.

       The defendant’s motion is accordingly moot. The only substantial issue

remaining, although not directly presented by defendant’s motion, is the the special

assessment as to defendant Linda Schneider. That obligation has now expired, but the

government informs the court that the Bureau of Prisons (BOP) has continued to send

deductions from Linda Schneider’s prison account—even as the Clerk of the Court has

requested that the BOP stop such payments. The government suggests that the court

direct the BOP to halt the withholding from defendant’s inmate account.

       IT IS ACCORDINGLY ORDERED, this day of June, 2020, that the defendant’s

Motion for Accounting (Dkt. 842) is denied as moot. Further, the court hereby directs

and orders the BOP to cease deductions from Linda Schneider’s inmate account for

purposes of satisfying her special assessment.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
